 161303 NLRB No. 22PREMIER PRODUCTS1The General Counsel and the Charging Party have moved to strike the Re-spondent's exceptions on the ground that they fail to set forth specifically the
questions of procedure, fact, law or policy to which exceptions are taken, and
fail to notify the Board of the grounds for its exceptions or the portions of
the record relied on in support of its position. Although the Respondent's ex-
ceptions do not fully comply with Sec. 102.46(b) of the Board's Rules and
Regulations, we have decided not to reject them since the exceptions suffi-
ciently state the Respondent's position. See Fiber Industries, 267 NLRB 840fn. 2 (1983). Accordingly, the General Counsel's and the Charging Party's mo-
tions to strike the Respondent's exceptions are denied. In considering the Re-spondent's exceptions, however, we have not considered arguments or state-
ments that are based on information that is not part of the record evidence
in this case.2In adopting the judge's findings and conclusions, Member Oviatt finds itunnecessary to rely on Capitol Steel & Iron Co., 299 NLRB 484 (1990).1All dates are for 1990 unless otherwise indicated. The record contains noamended charge. The complaint names Premier as the only respondent.2References to the one-volume transcript of testimony are by volume andpage.Premier Products, Inc. and Communications Work-ers of America, Local 3414, AFL±CIO. Case15±CA±11189May 29, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn February 22, 1991, Administrative Law JudgeRichard J. Linton issued the attached decision. The Re-
spondent filed exceptions. The General Counsel andthe Charging Party filed answering briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs1and hasdecided to affirm the judge's rulings, findings, and
conclusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Premier Products, Inc.,
Ouachita Parish, Louisiana, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.Timothy L. Watson, Esq. and (not on brief) Kathleen McKin-ney, Esq., for the General Counsel.Robert M. Weaver, Esq. and (with him on brief) John L.Quinn, Esq. (Longshore, Nakamura & Quinn), Bir-mingham, Alabama, for the Charging Party.Peyton Wilson, President and James A. Jones, Plant Man-ager, for the Respondent.DECISIONSTATEMENTOFTHE
CASERICHARDJ. LINTON, Administrative Law Judge. This is asuccessorship case. Finding Premier Products to be a succes-
sor employer, I order it to recognize and bargain with the
Union, CWA Local 3414.I presided at this hearing in Monroe, Louisiana, on No-vember 29, 1990, pursuant to the May 31, 1990 complaint
issued by the General Counsel of the National Labor Rela-
tions Board through the Regional Director for Region 15 of
the Board. The complaint is based on a charge filed April
3, 1990, by Communications Workers of America, Local
3414, AFL±CIO (Union, Local 3414, or Charging Party)
against Dittco Products, Inc. and Premier Products, Inc.Ðsin-
gle, joint and/or successor employers and/or alter ego (Re-
spondent or Premier).1In the complaint the General Counsel alleges that Premierhas violated Section 8(a)(5) and (1) of the Act since on or
about February 9, 1990 by failing and refusing to recognize
and bargain with the Union. No acts are alleged as independ-
ent violations of Section 8(a)(1) of the Act.By its answer Respondent admits certain factual mattersbut denies violating the Act.On the entire record, including my observation of the de-meanor of the witnesses, and after due consideration of the
briefs filed by the General Counsel and the Union (Premier
did not file a brief), I make the followingFINDINGSOF
FACTI. JURISDICTIONA Louisiana corporation located in Monroe, Louisiana,Premier Products, Inc. manufactures and sells at nonretail
steel doors, door frames, and aluminum windows. Based on
a projection of its operations since about January 15, Premier
annually will purchase and receive, at its Monroe facility,
goods valued in excess of $50,000 direct from points outside
Louisiana. Respondent Premier admits, and I find, that it is
an employer within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATIONINVOLVED
Respondent admits by stipulation, and I find, that Commu-nications Workers of America (CWA), Local 3414 is a labor
organization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundPremier sits on land owned by Victor Ditta. He owns theland through Ditta Realty, one of three firms he controls. In
1960 Ditta erected several buildings on the property. At that
time Dittco Products, Inc., named after Ditta (and presum-
ably owned, at least in part, by him or his family), began op-
eration at the location. Since 1965 none of the Ditta family
has owned any shares of Dittco Products (Dittco). (1:139-
141, Ditta).2Following a series of layoffs beginning in thespring of 1989, Dittco closed in October 1989. (1:19-20,
149). The parties stipulated that Dittco manufactured steel
doors, door frames, and aluminum windows. (1:16-17).As stipulated by the parties, in about 1983 the Union wascertified as the exclusive bargaining representative for
Dittco's production and maintenance employees, and it re- 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Only the General Counsel offered exhibits. I designate them as GCX.4Former Dittco employee Kalvin G. Johnson, hired by Premier, testifiedthat the Union notified Dittco unit employees by letter of the need to apply
on January 2. (1:76, 87). No copy of the letter is in evidence.mained the recognized bargaining agent until Dittco closed.(GCX 2 at 3).3The Dittco bargaining unit consisted of (GCX2, par. 5a):All production and maintenance employees, includingleadmen, employed by Dittco at its plant located on
Highway 165 North, Ouachita Parish, Louisiana; ex-
cluding office clerical employees, technical employees,
truck drivers, sales employees, quality control and safe-
ty employees, coordinator, foremen, guards, and super-
visors as defined in the Act.At Dittco's October 1989 closing, Dittco and the Unionwere parties to a 3-year collective-bargaining agreement
(CBA) effective by its terms from March 25, 1989 to March
25, 1992. (GCX 3; 1:35).Edcail Williams was the Union's job steward at Dittco.His last day at Dittco was about October 13, 1989. (1:99,
107). Plant Manager Jones told Williams that everyone was
being terminated that day. Williams testified that Jones told
him to return on January 2 and apply with any successor. To
Williams' question of whether a recall was to be by senior-
ity, Jones replied that it would be a new company which did
not have to recognize the CBA. (1:101, 109). In early No-
vember Williams went back to the plant and found 6 to 8
workers on the job. Jones told Williams he was trying to get
the rest of the jobs out. (1:109-110). Jones denies telling
Williams to apply on January 2 and denies talking with Wil-
liams in November. (1:154). I credit Williams who testifiedmore persuasively.By letter dated December 27, 1989 (GCX 5), Barbara J.Cook, Local 3414's vice president, wrote to ``Peyton Wilson,
General Manager, Premier Products,'' as follows:Dear Mr. Wilson:Communications Workers of America Local 3414 hasbeen informed that Premier Products has purchased the
formerly Dittco Products, Inc. and will soon be hiring
employees to start operation of the plant.Please be advised that Communications Workers ofAmerica Local 3414 is still the bargaining agent for the
employees of Premier Products, formerly Dittco Prod-
ucts, Inc., Monroe, Louisiana according to the succes-
sion clause in the Preamble of the agreement between
Communications Workers of America and Dittco Prod-
ucts, Inc., Monroe, Louisiana, (Effective March 25,
1989 through March 25, 1992).Consequently, CWA Local 3414 demands to be timelyinformed in writing of:1. The date when applications for hiring will be firsttaken.2. The date when hiring will first occur.
3. The date when plant operations will first begin.Sincerely yours,/s/ Barbara J. CookBarbara J. CookVice PresidentBy letter dated January 3, 1990 (GCX 6), Wilson replied:Dear Ms Cook:We received your letter of December 27, 1989
(#P468387483).
Please understand that Premier Products, Inc. is a new
company. We will be accepting employment applica-
tions for employment that should be available during
the week of January 5, 1990.Premier Products, Inc. has not purchased the formerDittco Products, Inc., therefore we cannot recognize
you as a bargaining agent at this time.Sincerely,PREMIER PRODUCTS, INC.
/s/ Peyton Wilson
Peyton Wilson,
General ManagerDitta testified that on January 2, 1990, he filed the articlesof incorporation for Premier. (1:143). From Premier's incep-
tion, Ditta has been chairman of Premier's board of directors
and Premier's chief executive officer, or CEO. (1:32-33,
144). From Premier's first day, Peyton Wilson has been its
president and general manager. He is also a director. (1:19,
25, 114). Wilson had been Dittco's personnel manager for
some 15 years. (1:18-19, 114). James A. Jones is, and at all
times has been, Premier's plant manager; he also was
Dittco's plant manager. (1:18, 117, 148).In addition to Victor Ditta's participation, Premier wasformed by Peyton Wilson, James Jones, and six other
former salaried employees of Dittco (1:20-23), plus
three other individuals, with the 12 owning equal shares
of Premier. (1:144-145). None of Premier's sharehold-
ers was a shareholder in Dittco (1:156), and there are
no common officers. (1:18). As Dittco before it, Pre-
mier manufactures steel doors, door frames, and alu-
minum windows. (1:16-17, 79-80). The parties stipu-
lated that Premier began hiring around January 9 and
that by January 15 it had hired a work crew. (1:28-29).
Wilson testified that plant Manager Jones did the initial
hiring and that production began around mid-January.
(1:117). Jones testified that he began taking applications
on January 2, with some 98 percent of the applicants
being former employees of Dittco.4Jones understoodfrom these applicants that they were unemployed. Of
the first 20 employees hired, Jones testified, some 15
were former Dittco employees. (1:153). This was in
January, as reflected by stipulation, with all of the first
12 salaried employees, and a majority of the first 18
production and maintenance employees, being former
employees of Dittco. (1:25-29).In early January Local 3414 President ``Ricky'' Youngtelephoned Peyton Wilson and asked for recognition of the
Union. Wilson said Premier would not honor the CBA and
that he seriously doubted Premier would recognize the Union
as bargaining agent for the employees. (1:62-63).On February 9 CWA Representative Noah V. Savant metwith Wilson and Jones in the same conference room where
he had met with them when they represented Dittco. (1:40). 163PREMIER PRODUCTS5The record suggests that the slight differences in numbers given by wit-nesses and stipulations are more a result of the lack of documentary evidence
rather than a reflection of a difference in actual numbers.In response to questions by Savant, Wilson replied that Pre-mier had 29 hourly employees on the payroll, with some 25
being former hourly employees of Dittco. Of the 12 salaried
employees at Premier, all were from Dittco. (1:40). Wilson
said Premier would not recognize the Union as the bargain-
ing agent for Premier's employees. (1:42; GCX 2 par. 6).The parties stipulated that in May 1990 Premier had about33 hourly paid employees, with all but 4 or 5 being former
Dittco employees, plus some 18 salaried employees with
about 15 of them being former salaried employees of Dittco.
(1:30-31).Plant Manager Jones testified that, as of the hearing, Pre-mier had 29 hourly employees (1:155), although Wilson puts
the number at 30 to 31 with 65 percent to 70 percent being
former Dittco employees.5Of the 30 to 31, all but 5 are pro-duction and maintenance employees. Of the 16 to 17 salaried
employees, at least 90 percent are from Dittco. (1:130-131).
In short, by February 9 Premier had hired all, or nearly all,
the hourly employees it had hired by the time of the hearing.
The hiring after February 9 was of salaried employees.Most of the testimonial references use the general term,``hourly'' employees. Wilson explained that such term in-
cludes a few administrative employees working in the of-
ficeÐthree in October 1989Ðas well as the production and
maintenance employees. (1:126). As we have just seen, as of
the November 29, 1990 hearing date, 5 of the 30 to 31 are,
apparently, nonunit employees. Assuming that the 5 adminis-
trative employees also were employed as of February 9, and
that they were among the 25 former Dittco employees, the
resulting number is 20 former Dittco unit employees out of
24 (29 less 5) production and maintenance employeesÐa
majority of 83.3 percent. And all of the 12 salaried (nonunit)
employees on the payroll as of February 9 were former sala-
ried employees of Dittco.B. Legal PrinciplesAn employer succeeds to the collective-bargaining obliga-tion of another employer if (1) a majority of its employees
in an appropriate unit at, or after, the time at which the union
makes its bargaining demand are workers who had been em-
ployed by the predecessor, and (2) if similarities between the
two operations manifest a substantial continuity between theenterprises. Capitol Steel & Iron Co., 299 NLRB 484, 486citing Fall River Dyeing Corp. v. NLRB, 482 U.S. 27, 125LRRM 2441 (1987).Quoting from Fall River, the Board in Capitol Steel, supraat 486, summarizes the factors for making the enterprise con-
tinuity determination as follows:1. Whether the business of both employers is essen-tially the same.2. Whether the employees of the new company aredoing the same jobs in the same working conditions
under the same supervisors.3. Whether the new entity has the same productionprocess, produces the same products, and has basically
the same body of customers.In Fall River, the Supreme Court stressed that these fac-tors are to be assessed primarily from the employees' per-
spective. Thus, the question is whether those employees who
have been retained will understandably view their job situa-
tions as essentially unaltered. Fall River, 125 LRRM at2447; Capitol Steel, 299 NLRB 484, 486.The matter of a hiatus (7 months in Fall River) is onlyone factor to be considered, and it is relevant only when
there are other indicia of discontinuity. Fall River, 125LRRM at 2448.In those cases, such as this one, where there is a startupperiod by the new employer while it gradually builds its op-
erations and hires employees, the Board has adopted the
``substantial and representative complement'' rule for fixing
the moment when the determination as to the composition of
the successor's workforce is to be made. If, at that moment,
a majority of the successor's employees had been employed
by its predecessor, then the successor has an obligation to
recognize and bargain with the union that represented these
employees. Fall River, 125 LRRM at 2449.In deciding when a ``substantial and representative com-plement'' exists in a particular employer transition, the Board
examines a number of factors. It considers (1) whether the
job classifications designated for the operation were filled or
substantially filled, (2) whether the operation was in normal
or substantially normal production, (3) the size of the com-
plement on that date and the time expected to elapse before
a substantially larger complement would be at work, and (4)
the relative certainty of the employer's expected expansion.
Fall River, 125 LRRM 2449±2450.Finally, in Fall River, id. at 2451, the Supreme Court ap-proved the Board's ``continuing demand'' rule. Under that
rule, when a union has made a premature demand which has
been rejected by the employer, this demand remains in force
until the moment when the employer attains a substantial and
representative complement. Fall River, id.C. Substantial Continuity1. FactsAs described earlier, Premier manufactures the same typesof products which Ditto did. Peyton Wilson testified, how-
ever, that Dittco produced standard products for metal build-
ings, whereas Premier manufactures to customer specifica-
tions. Thus, Premier manufactures for a different market
even when the customer is the same. (1:122-123, 135). Wil-
son testified that some 50 to 60 percent of Premier's cus-
tomers were customers of Dittco. (1:129, 134). Plant Man-
ager Jones concedes that at Premier, as at Dittco, there are
employees who place products on an assembly line (although
there is not a pronounced assembly line as there was at
Dittco), there are employees who paint the products, and
there are employees who collect and package the products.
(1:157-158).Turning to the equipment used at Premier, I first note thatthe parties stipulated that Premier uses the same plant, ma-
chinery, equipment, and office furniture which Dittco had
used. (1:32). Although Victor Ditta does not own the ma-
chinery, equipment, and furniture, he (one of his companies) 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Although the ownership and rental facts respecting the machinery, equip-ment, and furniture are a bit unclear, those facts are collateral to the essential
matter that Dittco did use the items and now Premier does.7Recall from the earlier discussion that 5 of the 29 hourly employees wereadministrative (nonunit) employees.seized all the property when Dittco defaulted on its lease ofthe property. (1:141-143).6The record does not disclose the total number of employ-ees Dittco employed before its series of layoffs began, nor
the number of employees by department. Kalvin G. Johnson,
hired by Premier on January 2 (1:89-90), testified that he op-
erated a glue machine at DittcoÐthe same machine he oper-
ates at Premier. (1:78-79). At Premier Johnson works under
Tony Graves, the door department supervisor, the same de-
partment and supervisor he had at Dittco. (1:77, 79, 90).
Graves delivered Johnson's paycheck at Dittco, as Graves
does at Premier. (1:83).At Dittco the employees did not wear uniforms, nor dothey at Premier. (1:83). At Dittco Johnson worked full-time,
40 hours a week, operating the glue machine. At Premier
Johnson works on the glue machine 20 hours a week and op-
erates a shear the other 20. He never operated the shear at
Dittco. At Dittco the door department had about 16 employ-
ees, whereas there now are 8. Johnson testified that employ-
ees at Premier move around and work on different machines
because ``We don't have a full crew.'' (1:93-96). As Plant
Manager Jones explains, employees move around and work
in different areas, rather than on a definite assembly line, be-
cause Premier lacks the business to do otherwise. (1:155-
156).Employees at Premier use the same timeclock they usedat Dittco (1:80), the same breakroom (1:81), and the same
parking lot (1:82). Although paid holidays are the same,
there now is no vacation (1:93), and Johnson is paid 7 per-
cent less than he received at Dittco. (1:84). At Dittco em-
ployees were paid on Fridays whereas at Premier paydays are
on Thursdays. (1:86). The difference apparently results from
the fact Premier works 10 hours a day 4 days per week
whereas Dittco, at least toward the last, worked 5 days a
week. (1:85, 154). Summing it all up, Kalvin Johnson testi-
fied that ``it is the same place and everything. You know,
after 11 years it didn't look like it changed to me.'' (1:83).2. ConclusionAs the Board observed in Capitol Steel & Iron Co., 299NLRB 484, 487 (1990), mere diminution in size does not de-
feat a successorship finding if the putative successor can be
said essentially to be operating the predecessor's business in
miniature. Here, to make do under the constraint of less than
a full complement of workers as Premier seeks to build its
business, employees at Premier must perform more than one
job, whereas at Dittco they worked exclusively on one job.
Even so, at Premier glue machine operator Kalvin Johnson,
for example, although now operating a shear half-time, nev-
ertheless still operates the glue machine which he did while
employed at predecessor Dittco. Performance of additional
tasks does not mandate a finding that the business is substan-
tially different from the employees' perspective. CapitolSteel, id.The hiatus here, to the extent it is relevant at all, was arelatively brief 2 months or so. Moreover, I have not dis-
cussed evidence which indicates that in part of that time
Dittco employed some employees on a contract basis to com-plete some jobs and had certain contacts with the Union.Moreover, contrary to the testimony of Wilson that produc-
tion did not begin until mid-January, Edcail Williams, the
Union's former job steward at Dittco, credibly testified that
when he applied (unsuccessfully) at Premier on January 2 he
could hear the press brake and a fork lift operating and he
recognized several cars of former production workers of
Dittco in the parking lot. (1:105-106). Kalvin Johnson began
work on January 2 operating a press brake to form frames.
He did that, plus some cleaning, for a week or two before
he resumed on the glue machine. (1:91-92). I find the hiatus
to be an insignificant factor and, in the context of this case,
irrelevant. Employees at Premier have the same supervisor
they did at Dittco and, aside from certain reduced pay and
benefits, hours and working conditions are substantially the
same for employees at Premier as they were at Dittco. Al-
though the products Premier makes may go to a somewhat
different market from that Dittco served, from the perspec-
tive of the employees working conditions remain essentially
the same, as do the basic job skills required. I find that the
important similarities between the two operations manifest a
``substantial continuity between the two enterprises.'' FallRiver, 125 LRRM at 2447; Capitol Steel, 299 NLRB 484,486. Thus, the General Counsel has established this part of
the successorship test. I now turn to the second part of that
test.D. Substantial and Representative Complement1. FactsThe evidence on this second part of the successorship testis described in the previous section. Although the record evi-
dence is a bit generalized on the topic, it is sufficiently clear
that as of February 9, 1990, (1) Premier employed the same
basis job skills and functions that Dittco had employed; (2)
the operation at Premier was at a substantially normal pro-
duction even though it had ``make do'' characteristics flow-
ing from inadequate business; (3) the size of the bargaining
unit was substantially the same then as it was later in May
and even as of the late date, November 29, of the hearing,
and (4) it appears that any expansion of the workforce will
depend entirely on whether Premier is able to promote and
expand its sales so as to generate orders requiring increased
production. At this point nothing is certain in that regard,
and Premier's expectations in that regard are not described
in the record.2. ConclusionAs of the Union's February 9, 1990 recognition-demand,83.3 percent of Premier's 24 production and maintenance
employees were former bargaining unit employees from
Dittco,7as were 100 percent of Premier's 12 nonunit (sala-ried) employees. Finding that majority, I also find that the
General Counsel has established the remaining part of the
successorship test. Accordingly, I find that, from its reaching
majority status no later than February 9, 1990, the Union has 165PREMIER PRODUCTS8The complaint alleges majority status and exclusive representative statussince January 1 (more accurately, January 2, the date of Premier's incorpora-
tion). However, except in those cases where it is alleged that the successor
was not free to act unilaterally (because it intended from the beginning to hire
a majority of the predecessor's employeesÐsomething not alleged here), ma-
jority status cannot be tested until the successor has hired a substantial and
representative complement, and the duty to bargain, assuming a recognition
demand, does not attach until that dateÐFebruary 9, here.9Complaint par. 10.10If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.11If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''been the exclusive bargaining representative of Premier'sproduction and maintenance employees.8E. Duty to Recognize and BargainHaving found that the evidence satisfies the two-part testof successorship, it is clear, and I find, that Premier is a suc-
cessor employer to Dittco. Premier, I find, therefore violated
Section 8(a)(5) and (1) of the Act on February 9, 1990,
when, as alleged,9it refused to recognize and bargain withCWA Local 3414.CONCLUSIONSOF
LAW1. Premier Products, Inc. (Premier) is an employer en-gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.2. CWA Local 3414 is a labor organization within themeaning of Section 2(5) of the Act.3. Premier is the successor employer to Dittco Products,Inc.4. As of no later than February 9, 1990 CWA Local 3414has been and is the exclusive representative of all employees
in the appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.5. The following employees constitute a unit that is appro-priate for collective bargaining within the meaning of Section
9(b) of the Act:All production and maintenance employees, includingleadmen, employed by Premier Products, Inc. at its
plant located on Highway 165 North, Ouachita Parish,
Louisiana; excluding office clerical employees, tech-
nical employees, truck drivers, sales employees, quality
control and safety employees, coordinator, foremen,
guards, and supervisors as defined in the Act.6. By failing and refusing to recognize and bargain collec-tively with the Union as the exclusive representative of Pre-
mier's employees in the appropriate unit since February 9,
1990, Respondent Premier has engaged in and is engaging in
unfair labor practices within the meaning of Section 8(a)(5)
and (1) of the Act, 29 U.S.C. §158(a)(5) and (1).
7. Premier's unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent Premier has violated Sec-tion 8(a)(5) and (1) of the Act by refusing to recognize and
bargain with the Union, CWA Local 3414, I shall order it
to cease and desist, on request to recognize and bargain with
the Union and, if an understanding is reached, to embody the
understanding in a signed agreement.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, Premier Products, Inc., its officers agents,successors, and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain with the Union,Communications Workers of America, Local 3414, AFL±
CIO, as the exclusive bargaining representative of the em-
ployees in the bargaining unit.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and, on request, bargain with the Union asthe exclusive representative of the employees in the follow-
ing appropriate unit concerning terms and conditions of em-
ployment and, if an understanding is reached, embody the
understanding in a signed agreement:All production and maintenance employees; includingleadmen employed by Premier Products, Inc. at its plant
located on Highway 165 North, Ouachita Parish, Lou-
isiana; excluding office clerical employees, technical
employees, truck drivers, sales employees, quality con-
trol and safety employees, coordinator, foremen, guards,
and supervisors as defined in the Act.(b) Post at its facility in Monroe, Louisiana, copies of theattached notice marked ``Appendix.''11Copies of the notice,on forms provided by the Regional Director for Region 15,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice. 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representative oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to recognize and bargain with theUnion, Communication Workers of America, Local 3414,
AFL±CIO, as the exclusive representative of the employees
in the bargaining unit.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-teed you by Section 7 of the Act. WEWILL
, on request, bar-gain with the Union and put in writing and sign any agree-
ment reached on terms and conditions of employment for our
employees in the bargaining unit:All production and maintenance employees, includingleadmen, employed by Premier Products, Inc. at its
plant located on Highway 165 North, Ouachita Parish,
Louisiana; excluding office clerical employees, tech-
nical employees, truck drivers, sales employees, quality
control and safety employees, coordinator, foremen,
guards, and supervisors as defined in the Act.PREMIERPRODUCTS, INC.